Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 5-8, filed 02/24/2021, with respect to the claim interpretations under 112f and the prior-art rejections have been fully considered and are persuasive.  As a result of the amendments to the claims, the claim interpretations under 35 USC 112f including the prior-art rejections have been withdrawn. 

4.) Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising a plurality of sets, each set including a photoelectric conversion portion, a floating diffusion portion connected to the photoelectric conversion portion, and a differential stage,
wherein the differential stage includes an input transistor having an input node connected to the floating diffusion portion, and 
wherein each of the plurality of sets includes:
a first transistor provided in an electrical pathway between a connection node at which the main node and the current mirror circuit portion are connected to each other and the input node; 
a second transistor connected to the first transistor; and 
a control line connected to the first transistor, 
wherein the second transistor is connected to the control line.”

Dependent Claims 2-3, 7, 9 and 11 are also allowed due to their dependence on allowed independent claim 1. 


In regard to independent Claim 4, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes “An imaging device comprising a photoelectric conversion portion, a floating diffusion portion connected to the photoelectric conversion portion, and a differential stage, - 33 -10187089US02 
wherein the differential stage includes an input transistor having an input node connected to the floating diffusion portion, 
wherein the imaging device further comprises: 
a control line used to control conduction and non-conduction of the connection portion; and 
a plurality of transistors configured to switch conduction and non-conduction of an electrical pathway between the control line and a power-supply voltage.”  

Dependent Claims 5-6, 8 and 10 are also allowed due to their dependence on allowed independent claim 4. 

The following are the closest prior-art of record:

Sakakibara et al. (US Pub No.: 2017/0318250A1) disclose an imaging device, a driving method, and an electronic apparatus capable of more quickly acquiring a high-quality image. In a pixel of a solid-state imaging device, a photoelectric conversion unit that performs a photoelectric conversion of incident light is disposed. An electric charge/voltage converting unit converts electric charge acquired by the photoelectric conversion unit into a voltage signal. A signal comparator compares a supplied reference signal with the voltage signal acquired by the electric charge/voltage converting unit and outputs a result of the comparison. A storage unit adaptively changes the conversion efficiency of the electric charge/voltage converting unit on the basis of a control signal acquired on the basis of a result of the comparison output from 

Sakakibara et al. (US Pub No.: 2017/0272678A1) disclose a comparator, an AD converter, a solid-state imaging device, an electronic apparatus, and a comparator control method that can reduce power consumption while increasing the determination speed of the comparator. The comparator includes a comparison unit, a positive feedback circuit, and a current limiting unit. The comparison unit compares the voltage of an input signal and the voltage of a reference signal, and outputs a comparison result signal. The positive feedback circuit increases the transition speed at the time when the comparison result signal is inverted. The current limiting unit limits the current flowing in the comparison unit after the inversion of the comparison result signal. The present disclosure can be applied to comparators, for example. 

Kikuchi et al. (US Pub No.: 2018/0013412A1) disclose a comparator, an AD converter, a solid-state image pickup device, an electronic device, a method of controlling the comparator, a data writing circuit, a data reading circuit, and a data transferring circuit, capable of improving the determining speed of the comparator and reducing power consumption. The comparator includes: a differential input circuit configured to operate with a first power supply voltage, the differential input circuit configured to output a signal when an input signal is higher than a reference signal in voltage; a positive feedback circuit configured to operate with a second power supply voltage lower than the first power supply voltage, the positive feedback circuit being 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov